ELANA CUNNINGHAM WILLS, Justice, dissenting. Because I believe that Rule 23’s predominance requirement is lacking in this case, I respectfully dissent. The quantum of | ¾1 evidence in this case falls somewhere between the evidence presented in Union Pacific Railroad v. Vickers, 2009 Ark. 259, 308 S.W.3d 573, on the one hand, and Lemarco, Inc. v. Wood, 305 Ark. 1, 804 S.W.2d 724 (1991), on the other. It is the quality, however, rather than the quantity of the evidence that is critical. In Vickers, swpra, this court stated that the common “goal” or plan of the railroad for settling claims in that case was not sufficient, standing alone, to establish a uniform set of operative facts, such that common issues would predominate over individualized ones. Vickers, 2009 Ark. 259, at 18, 308 S.W.3d at 582. The actual encounters between the railroad representatives and the potential plaintiffs in Vick-ers contained individualized facts and thus rendered the case improper for class treatment. In Lemarco, supra, the defendant’s president testified that the salesmen who were selling memberships in a private buyers club were trained by videotape and were instructed on what to say and how to make the sales presentations. 305 Ark. at 4, 804 S.W.2d at 726. Notably, however, he also testified that the sales presentations were “virtually the same each time,” and that the mail solicitations sent to prospective members and the retail sales contracts were “virtually the same.” Id. This last-mentioned testimony is not discussed by the majority and clearly distinguishes this case from Lemarco. In this case, there is ample evidence of a uniform plan or scheme for selling the insurance products — that is, this case is like Lemarco in the sense that there is evidence that the salesmen were trained to say the same thing and make the same presentation to potential |22buyers. But in my view, that is not the determinative factor for purposes of the predominance requirement. As the circuit court found, this case “at its center involves a claim of class-wide oral fraud.” It does not matter how ample or how specific the evidence is as to the salesmen’s training. It matters whether that training was uniformly implemented in the actual oral encounters with potential buyers. Only then is there one set of operative facts, which would lead to common issues predominating over individualized ones. There was evidence in Lemarco, by way of the company president’s admission, that the sales training and the plan for selling the private buyers club memberships was uniformly implemented. That element was missing in Vickers, and it is missing in this case. Certainly, we did not hold in Vickers that a case alleging oral misrepresentations or fraud can never be certified as a class action. Nor do our decisions, including Lemarco v. Wood, require defendants to admit that sales presentations or other relevant transactions were virtually the same in each case. But there has to be evidence that the plan or scheme was uniformly implemented, such that there is a common set of operative facts.1 That evidence is simply missing in this case. The circuit court found, in paragraph 28 of its “Findings of Fact” that “[a]s found more fully below, Mills succeeded in personally training all of his agents in a uniform, scripted sales [^presentation that they presented in a substantially uniform way in all sales calls.... ” This finding is unsupported by any citation to the evidence. At the hearing below, the trial judge inquired as to what evidence showed that the class members heard the same sales presentation. Appellees’ counsel responded, “We contend that the Farm and Ranch agents would not have been able to sell these policies by selling them honestly,” and counsel agreed with the trial court’s restatement of their argument that “had they not heard the same thing, there is no way they would have bought.” This is not evidence. On appeal, the appellees continue this contention, repeatedly asking this court to infer a similar pattern of operative facts: “Because the central message drummed into agents was fraudulent, it is reasonable to conclude that agents conveyed that message to customers, regardless of the precise words used with any particular customer”; “That customers were led to act against their own interests is evidence that agents misled them”; “Evaluation of the effect of Appellant’s fraud training has to take notice of the complete absence of training in anything other then fraud, providing further support for the finding that agents used the sales tools they have been given”; and “A customer would surrender major medical coverage only filed to a contrary understanding — that the UA-Heartland package is as good or better than that coverage.” (Emphasis added.) In my view, it is error to infer this crucial link in determining whether class certification is warranted. I would therefore hold that the circuit judge abused his discretion and would reverse the certification order, rendering consideration of the other issues on appeal | ^unnecessary. See Vickers, 2009 Ark. 259, at 20 n. 4, 308 S.W.3d at 583 n. 4. CORBIN and DANIELSON, JJ., join in this dissent.  . Such uniform facts were present in SEECO, Inc. v. Hales, 330 Ark. 402, 954 S.W.2d 234 (1997), and relied on by the majority. There, royalty owners alleged injury flowing from one contract between SEECO and Arkansas Western Gas Company and from misrepresentations allegedly made in uniform letters sent to the royalty owners. We stated that “[wjhat is alleged in the case at hand is a single course of fraudulent conduct perpetrated by the appellants and directed at the royalty owners, with each plaintiff depending on the same facts and legal arguments for recovery.” SEECO, 330 Ark. at 412, 954 S.W.2d at 240 (emphasis added).